           Case 2:18-cv-01211-GMN-PAL Document 24 Filed 12/13/18 Page 1 of 3



 1 COGBURN LAW OFFICES
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburnlaw.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 efox@cogburnlaw.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     ROBERT W. GILMOUR II,
                                                                     Case Number
11                                  Plaintiff,                 2:18-cv-01211-GMN-PAL

12            vs.

13
       TRANSUNION, LLC, a Foreign Limited-
14     Liability Company, EXPERIAN
       INFORMATION SOLUTIONS, INC., a
15     Foreign Corporation, M&T BANK
       MORTGAGE, a Foreign Company,
16
                                    Defendants.
17

18    NOTICE OF SETTLEMENT BETWEEN PLAINITIFF ROBERT W. GILMOUR, II
                     AND DEFENDANT TRANSUNION, LLC
19
            Notice is hereby given that Plaintiff, Robert W. Gilmour II and Defendant, TransUnion,
20
     LLC (the “Parties”) have reached an agreement to settle the claims alleged in the Complaint as
21
     to TransUnion, LLC.
22
            The Parties anticipate completing settlement documents and filing a Stipulation of
23

24 …


                                                 Page 1 of 3
          Case 2:18-cv-01211-GMN-PAL Document 24 Filed 12/13/18 Page 2 of 3



 1 Dismissal with the Court within the next sixty (60) days.

 2         Dated this 13th day of December, 2018.

 3                                              Respectfully Submitted.

 4                                              COGBURN LAW OFFICES

 5                                              By:       /s/ Erik W. Fox
                                                      Jamie S. Cogburn, Esq.
 6                                                    Nevada Bar No. 8409
                                                      Erik W. Fox, Esq.
 7                                                    Nevada Bar No. 8804
                                                      2580 St. Rose Parkway, Suite 330
 8                                                    Henderson, Nevada 89074
                                                      Attorneys for Plaintiff
 9

10
         IT IS ORDERED that the parties shall have until February 15, 2019, to either file a
11   stipulation to dismiss with prejudice, or a joint status report advising when the
     stipulation to dismiss will be filed.
12
        Dated: December 17, 2018
13
                                                            _____________________________
14
                                                            Peggy A. Leen
                                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 3
         Case 2:18-cv-01211-GMN-PAL Document 24 Filed 12/13/18 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2        I hereby certify that I electronically filed the foregoing NOTICE OF SETTLEMENT

 3 BETWEEN        PLAINITIFF       ROBERT       W.    GILMOUR,        II   AND      DEFENDANT

 4 TRANSUNION, LLC with the Clerk of the Court for the United States District Court by using

 5 the court’s CM/ECF system on the 13th day of December, 2018.

 6               I further certify that all participants in the case are registered CM/ECF users and

 7 that service will be accomplished by the CM/ECF system.

 8        NAYLOR & BRASTER
          Attorneys for Experian Information Solutions, Inc.
 9
          Jennifer L. Braster, Esq.    jbraster@nvblawnv.com
10        Andrew J. Sharples, Esq.     asharples@nblawnv.com
          Katherine A. Neben, Esq.     kneben@jonesday.com
11

12        LEWIS BRISBOIS BISGAARD & SMITH, LLP
          Attorney for Transunion, LLC
13
          Jason G. Revzin, Esq.        jason.revzin@lewisbrisbois.com
14

15                                              /s/ Amy Quach
                                               An employee of Cogburn Law Offices
16

17

18

19

20

21

22

23

24


                                             Page 3 of 3
